DETAILED ACTION
	This application has been examined. Claims 1-19 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Making Final
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.   
 The Examiner is maintaining the rejection(s) using the same grounds for rejection and thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.  
The Applicant presents the following argument(s) [in italics]:
…Kulkarni’s description of a “reader node” that may “send a request to a cloud server, asking the cloud server to provide it instruction on how to interact with leaf node devices of this new type” fails to teach or suggest “transmitting, based at least in part on the one or more rules corresponding to the device identifier [specified by the request received from the controlling device], a first set of electronic messages from the controlling device to the network-connected device, via the network-connected device service,” as recited by claim 1…. Kulkarni fails to teach or suggest transmitting a set of electronic messages from a controlling device to a network-connected device via a network-connected device service, much less doing so based on a rule corresponding to a device…
The Examiner respectfully disagrees with the Applicant. 

Kulkarni disclosed (re. Claim 1) transmitting request specifying a device identifier (Kulkarni-Paragraph 212, Using the mobile application 5102 on the mobile device 5000, the operator 9002 may provision the attached leaf node 1000A, linking the unique identification of the particular leaf node 1000A with information regarding the asset 7000 to which it is attached. Information regarding the asset 7000 may be entered by the operator 9002, scanned from a bar-code 7100 on the asset, selected from a list of possible asset types)  usable to identify one or more rules stored at the network-connected device service; (Kulkarni-Paragraph 212, Upon identification of an asset type associated with the leaf node 1000A, the mobile application 5102 may cause the mobile device 5000 to provision/download to the leaf node 1000A a set of operational rules appropriate for that type of asset such as communication frequency, access control credentials, security protocols, alarm conditions, location, customer context, local processing rules ) 

 Kulkarni disclosed (re. Claim 1) transmitting, based at least in part on the one or more rules corresponding to the device identifier, a first set of electronic messages from the controlling device to the network-connected device, (Kulkarni-Paragraph 424, if the reader node does not know the type of the leaf node, i.e., it is a new type of leaf node, at least to the reader node, then the reader node may send a request event to a cloud server, asking the cloud server to provide it instruction on how to interact with leaf node devices of this new type. The cloud server may transmit to the reader node a program, such as a driver and referred to herein as a “cloud driver”, that contains instructions and/or control parameters for this “new” type of leaf node. The reader node may run the program to operate this particular leaf node, and any other leaf node that it encounters of this type, Paragraph 425, the cloud server may transmit an image of the program update into the reader node and the cloud server may instruct the reader node to push the image into the leaf node. The reader node may then transmit the image to the leaf and instruct the leaf node to run the program going forward.) via the network-connected device service; (Kulkarni-Paragraph 243, a connection manager (also referred to herein as a “virtual connection manager” or “VCM”) may handle the virtualization of connections to each of the devices.)    



Priority
	This application claims benefits of priority from US Application 15/176099 filed June 7, 2016. 
	The effective date of the claims described in this application is June 7, 2016.


Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5,13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,17 of U.S. Patent No. 10270815.  Although the claims at issue are not identical, they are not patentably distinct from each other because scope of the claims are substantially similar and the differences in the scope of the claims would have been obvious to person of ordinary skill in the networking art as obvious variations of the same invention.

Claim 1,9,17 of U.S. Patent No. 10270815 disclosed receiving a request, in a form of a mobile communications network electronic message from a controlling device that can interact with a network-connected device, to establish a communications session from a network-connected device service with the network-connected device, the request specifying a device identifier usable to identify one or more rules for processing the request, wherein the one or more rules are stored at the network-connected device service and wherein the controlling device communicates with the network-connected device service over a communications network;
 transmitting, based at least in part on the one or more rules corresponding to the device identifier, a first set of electronic messages from the controlling device to the network-connected device, via the network-connected device service, through an access point of the network-connected device; 
receiving, from the network-connected device, a second set of electronic messages specifying that the communications session has been established through the access point;
 transmitting a notification to the controlling device that indicates the second set of electronic messages; and enabling communications between the controlling device and the network-connected device over the communications session, via the network-connected device service, wherein at least some of the communications between the controlling device and the network-connected device are processed based on the one or more rules corresponding to the device identifier.
Claim 1 of the instance application is substantially similar to Claim 17 of U.S. Patent No. 10270815. However Claim 1 of the instance application does not indicate transmitting, based at least in part on the one or more rules corresponding to the device identifier, a first set of electronic messages from the controlling device to the network-connected device, via the network-connected device service, through an access point of the network-connected device.

Claims 1,5,13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,13 of U.S. Patent No. 10284670.  Although the claims at issue are not identical, they are not patentably distinct from each other because scope of the claims are substantially similar and the differences in the scope of the claims would have been obvious to person of ordinary skill in the networking art as obvious variations of the same invention.
Claim 1,5,13 of U.S. Patent No. 10284670 disclosed receiving a request, from a controlling device that can interact with a network-connected device, to establish a communications session with the network-connected device, the request specifying a device identifier usable to identify one or more rules for processing the request; obtaining, based at least in part on the device identifier, the one or more rules whereby the one or more rules specify at least a location of the network-connected device and a communications protocol utilized by the network-connected device;
 invoking, based at least in part on the one or more rules corresponding to the device identifier, a software container instance, the software container instance being a computer system instance capable of establishing the communications session with the network-connected device;
 providing, to the software container instance, communications protocol information of the network-connected device; 
receiving, from the software container instance, an acknowledgement that the communications session has been established using the communications protocol specified in the communications protocol information;
 transmitting a notification to the controlling device that indicates the acknowledgement; and enabling communications between the controlling device and the network-connected device over the communications session.


Claim 1 of the instance application is substantially similar to Claim 1 of U.S. Patent No. 10284670. However Claim 1 of the instance application does not indicate invoking, based at least in part on the one or more rules corresponding to the device identifier, a software container instance, the software container instance being a computer system instance capable of establishing the communications session with the network-connected device.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,5,13  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,5,13 of prior U.S. Patent No. 10939480. This is a statutory double patenting rejection.

Claims 1,5,13 of U.S. Patent No. 10939480 disclosed receiving a request, in a form of a mobile communications network electronic message from a controlling device that can communicate with a network-connected device over a communications network, wherein the request is to establish a communications session between a network-connected device service and the network-connected device, and the request specifying a device identifier usable to identify one or more rules stored at the network-connected device service;
 transmitting, based at least in part on the one or more rules corresponding to the device identifier, a first set of electronic messages from the controlling device to the network-connected device, via the network-connected device service;
 	receiving, from the network-connected device, a second set of electronic messages specifying that the communications session has been established;  
transmitting a notification to the controlling device that indicates the second set of electronic messages; and 
enabling communications between the controlling device and the network-connected device over the communications session, via the network-connected device service, wherein at least some of the communications between the controlling device and the network-connected device are processed based on the one or more rules corresponding to the device identifier.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-10,12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (USPGPUB 2018/0332434) further in view of Smith (US Patent 9838736) further in view Palanisamy (USPGPUB 2018/0367965).

In regard to Claim 1
Kulkarni Paragraph 235 disclosed wherein the mobile device provides data about the at least one asset tag and the associated asset to the remote server, and provisions the at least one asset tag based on information from the server.
Kulkarni Paragraph 94 disclosed wherein the software language allows a user to at least one of schedule events, query individual lead nodes, query individual gateway nodes, send commands to individual leaf nodes, send commands to individual gateway nodes, send commands to groups of leaf nodes in the system, send command to groups of gateway nodes in the system, and take action based on data transmitted by at least one of a leaf node and a gateway node.
Kulkarni Figure 16, Paragraph 456,Paragraph 203 disclosed wherein mobile device 5002, 5004 may run a plurality of applications, which use the BLE capabilities of the mobile device to communicate with proximate leaf nodes 1000 and reader nodes 2000, with cloud servers 3000, and with other proximate devices. A UI (user interface) on the mobile device for these applications may provide programmatic control, and may be text-based or graphical-based.
Kulkarni disclosed (re. Claim 1) a computer-implemented method, comprising: receiving a request, in a form of a mobile communications network electronic message from a controlling device that can communicate with a network-connected device over a communications network,(Kulkarni-Paragraph 209, the user selects a particular BLE device or set of BLE devices with which to interact… the user sends these BLE devices commands to configure with information such as WiFi network connectivity credentials, provision device into current customer scope and cloud server end-point with API credentials. )   wherein the request is to establish a communications session between a network-connected device service and the network-connected device, (Kulkarni-Paragraph 17, connecting previously unconnected devices to the Internet and thereby providing access to those devices from computers, cell phones and tablets, Paragraph 215, commissioning and provisioning BLE devices in an asset management system )   and the request specifying a device identifier (Kulkarni-Paragraph 212, Using the mobile application 5102 on the mobile device 5000, the operator 9002 may provision the attached leaf node 1000A, linking the unique identification of the particular leaf node 1000A with information regarding the asset 7000 to which it is attached. Information regarding the asset 7000 may be entered by the operator 9002, scanned from a bar-code 7100 on the asset, selected from a list of possible asset types)  usable to identify one or more rules stored at the network-connected device service; (Kulkarni-Paragraph 212, Upon identification of an asset type associated with the leaf node 1000A, the mobile application 5102 may cause the mobile device 5000 to provision/download to the leaf node 1000A a set of operational rules appropriate for that type of asset such as communication frequency, access control credentials, security protocols, alarm conditions, location, customer context, local processing rules ) 
transmitting, based at least in part on the one or more rules corresponding to the device identifier, a first set of electronic messages from the controlling device to the network-connected device, (Kulkarni-Paragraph 424, if the reader node does not know the type of the leaf node, i.e., it is a new type of leaf node, at least to the reader node, then the reader node may send a request event to a cloud server, asking the cloud server to provide it instruction on how to interact with leaf node devices of this new type. The cloud server may transmit to the reader node a program, such as a driver and referred to herein as a “cloud driver”, that contains instructions and/or control parameters for this “new” type of leaf node. The reader node may run the program to operate this particular leaf node, and any other leaf node that it encounters of this type, Paragraph 425, the cloud server may transmit an image of the program update into the reader node and the cloud server may instruct the reader node to push the image into the leaf node. The reader node may then transmit the image to the leaf and instruct the leaf node to run the program going forward.) via the network-connected device service; (Kulkarni-Paragraph 243, a connection manager (also referred to herein as a “virtual connection manager” or “VCM”) may handle the virtualization of connections to each of the devices.)    
transmitting a notification to the controlling device that indicates the second set of electronic messages; (Kulkarni-Paragraph 209, the user sends these BLE devices queries. In embodiments, the BLE devices in question respond to these commands and queries with status messages ) and 
enabling communications between the controlling device and the network-connected device (Kulkarni-Paragraph 209, the user sends these BLE devices queries. In embodiments, the BLE devices in question respond to these commands and queries with status messages ) over the communications session, via the network-connected device service, wherein at least some of the communications between the controlling device and the network-connected device are processed based on the one or more rules corresponding to the device identifier.( Kulkarni Paragraph 94,the software language allows a user to at least one of schedule events, query individual lead nodes, query individual gateway nodes, send commands to individual leaf nodes, send commands to individual gateway nodes, send commands to groups of leaf nodes in the system, send command to groups of gateway nodes in the system, and take action based on data transmitted by at least one of a leaf node and a gateway node ) 
While Kulkarni substantially disclosed the claimed invention Kulkarni does not disclose (re. Claim 1) receiving, from the network-connected device, a second set of electronic messages specifying that the communications session has been established.
 Smith Figure 8, Column 32 Lines 30-45 disclosed wherein the bubble architecture 402 may update a user screen of a user interface device connected thereto to reflect the new state of the device (step 708). Such updates may be implemented, for instance, by the UI device proxy and/or the UI device proxy manager and may include, merely by way of example, updating a numerical value on the user screen, updating with the relayed message, translating the relayed message into a user-friendly message to update the screen, triggering other notification actions, such as lights and/or sounds, additionally and/or alternatively with updating the user's screen, and other possibilities. Further, in some aspects, other device proxies and/or device proxy managers may update their respective boxes with new values depending on the message and/or any rules associated with the sensors
Smith disclosed (re. Claim 1) receiving, from the network-connected device, a second set of electronic messages specifying that the user command has been performed by the network-connected device.(Smith-Figure 8, Column 32 Lines 30-45 ,the bubble architecture 402 may update a user screen of a user interface device connected thereto to reflect the new state of the device (step 708). Such updates may be implemented, for instance, by the UI device proxy and/or the UI device proxy manager and may include, merely by way of example, updating a numerical value on the user screen, updating with the relayed message, translating the relayed message into a user-friendly message to update the screen, triggering other notification actions, such as lights and/or sounds, additionally and/or alternatively with updating the user's screen, and other possibilities. Further, in some aspects, other device proxies and/or device proxy managers may update their respective boxes with new values depending on the message and/or any rules associated with the sensors ) 

Kulkarni and Smith are analogous art because they provide concepts and practices regarding communication and configuration of home automation networks involving sensor devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Smith into Kulkarni.  The motivation for the said combination would have been to implement a that the device proxy and/or the device proxy manager may create the message and/or relay the message, via the appropriate communication protocol, to the device.(Smith-Column 33 Lines 20-25)

While Kulkarni-Smith substantially disclosed the claimed invention Kulkarni-Smith does not disclose  (re. Claim 1) receiving, from the network-connected device, a second set of electronic messages specifying that the communications session has been established.
Palanisamy Paragraph 35 disclosed an Application Data Delivery Service (ADDS) which facilitates application data transfer between applications that may reside in the device domain, e.g., M2M/MTC devices and gateways), and applications residing in the network domain, e.g., an AS or SCS.
Palanisamy disclosed (re. Claim 1) receiving, from the network-connected device, a second set of electronic messages specifying that the communications session has been established.(Palanisamy- Figure 9, Paragraph 190, the PGW 112 may include the ADDS information  in the existing 3GPP PCO IE of the ‘Create Session Response’ message and send it towards the UE 214. ) 
Kulkarni,Smith and Palanisamy are analogous art because they provide concepts and practices regarding communication and configuration of home automation networks involving sensor devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Palanisamy into Kulkarni-Smith.  The motivation for the said combination would have been to implement application mobility (the ability for an application to continue using the ADDS service even though the mode of accessing the network changes) (Palanisamy-Paragraph 38)

In regard to Claim 5
Claim 5 (re. system) recites substantially similar limitations as Claim 1.  Claim 5 is rejected on the same basis as Claim 1.
  Kulkarni disclosed (re. Claim 5) identifying one or more rules for establishing the communications session, the one or more rules being stored at a network-connected device service (Kulkarni-Paragraph 212, Upon identification of an asset type associated with the leaf node 1000A, the mobile application 5102 may cause the mobile device 5000 to provision/download to the leaf node 1000A a set of operational rules appropriate for that type of asset such as communication frequency, access control credentials, security protocols, alarm conditions, location, customer context, local processing rules )
The Examiner notes wherein Kulkarni Paragraph 464 disclosed wherein the web application 1606 may pass information to the real-time compute engines 1608 through the message broker 1607, which manages data streams 1635 according to the Message protocol 1636. Each data stream 1635 is associated with a particular reader node, which is associated with a particular tenant. Any data from a reader node comes to the message broker as a publication to the message broker 1607 using the Pub/Sub Messaging API 1634. The real-time compute engine 1608 subscribes to all the data streams 1635 and then partitions the data for processing by tenant.  

 While Kulkarni substantially disclosed the claimed invention Kulkarni does not disclose (re. Claim 5) one or more rules specifying, at least in part, a protocol for communications with the network-connected device.

 Smith Column 22 Lines 40-50 disclosed configuration and control of individual home automation devices which may operate using Z-wave and Zigbee—specific protocols. To do so, home automation engine 311 may create a proxy for each device that allows for settings for the device to be passed through a UI (e.g., presented on a television) to allow for settings to be solicited for and collected via a user interface presented by television receiver or overlay device. The received settings may then be handled by the proxy specific to the protocol, allowing for the settings to be passed on to the appropriate device.
Smith disclosed (re. Claim 5) one or more rules specifying, at least in part, a protocol for communications with the network-connected device.(Smith-Column 2 Lines 10-20 ,  translating, by the home automation controller, the reactive setting into a protocol-specific action signal associated with a protocol required by the second device and/or sending, by the home automation controller, the translated reactive setting to the second device through a communications network connected to the protocol. The method may comprise initially receiving, by the home automation controller, the determined one or more rules through a UI device proxy, wherein the rule links the first setting of the first device with the reactive setting of the second device.)
Kulkarni and Smith are analogous art because they provide concepts and practices regarding communication and configuration of home automation networks involving sensor devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Smith into Kulkarni.  The motivation for the said combination would have been to implement   the device proxy and/or the device proxy manager to relay the message, via the appropriate communication protocol, to the device.(Smith-Column 33 Lines 20-25)
In regard to Claim 13
Claim 13 (re. non-transitory computer-readable storage medium ) recites substantially similar limitations as Claim 1 and 5.  Claim 13 is rejected on the same basis as Claim 1 and 5. 

In regard to Claim 2
Kulkarni-Smith-Palanisamy disclosed (re. Claim 2)   receiving, from the controlling device, one or more commands to be executed by the network-connected device; providing, to the network-connected device, the one or more commands; ( Kulkarni-Paragraph 94,the software language allows a user to   send commands to individual leaf nodes, send commands to individual gateway nodes, send commands to groups of leaf nodes in the system, send command to groups of gateway nodes in the system, and take action based on data transmitted by at least one of a leaf node and a gateway node ) 
  receiving, from the network-connected device, a third set of electronic messages over the communications session indicating whether the one or more commands were executed by the network-connected device; (Smith- Figure 8, Column 32 Lines 30-45 ,the bubble architecture 402 may update a user screen of a user interface device connected thereto to reflect the new state of the device (step 708). Such updates may be implemented, for instance, by the UI device proxy and/or the UI device proxy manager and may include, merely by way of example, updating a numerical value on the user screen, updating with the relayed message, translating the relayed message into a user-friendly message to update the screen, triggering other notification actions, such as lights and/or sounds, additionally and/or alternatively with updating the user's screen, and other possibilities. Further, in some aspects, other device proxies and/or device proxy managers may update their respective boxes with new values depending on the message and/or any rules associated with the sensors ) 
and 
transmitting the third set of electronic messages to the controlling device. (Smith- Figure 8, Column 32 Lines 30-45 ,the bubble architecture 402 may update a user screen of a user interface device connected thereto to reflect the new state of the device (step 708). Such updates may be implemented, for instance, by the UI device proxy and/or the UI device proxy manager and may include, merely by way of example, updating a numerical value on the user screen, updating with the relayed message, translating the relayed message into a user-friendly message to update the screen, triggering other notification actions, such as lights and/or sounds, additionally and/or alternatively with updating the user's screen, and other possibilities. Further, in some aspects, other device proxies and/or device proxy managers may update their respective boxes with new values depending on the message and/or any rules associated with the sensors ) 
In regard to Claim 3
Kulkarni-Smith-Palanisamy disclosed (re. Claim 3) wherein: the one or more commands to be executed by the network-connected device (Kulkarni-Paragraph 251, Commands may be categorized as admin/management commands and ‘action’ commands that act on peripheral devices 206. Typical ‘action’ commands may be reading sensor information such as a temperature reading or reading a shock level from a sensor. Admin commands may be used to dictate to the VCM the specifics of handling a peripheral device )  are added to a message topic designated for the communications session; (Kulkarni-Paragraph 195, programmatic control, such as by providing instructions based on an event that is triggered by or within the system or by an external trigger , Paragraph 464, Each data stream 1635 is associated with a particular reader node, which is associated with a particular tenant. Any data from a reader node comes to the message broker as a publication to the message broker 1607 using the Pub/Sub Messaging API 1634… Paragraph 460, web application 1606 may include an alerts and notifications module 1620, which handles notifications to a user under specific conditions, such as when an asset reaches a specified location or other criteria are met.) and providing the one or more commands to the network-connected device includes transmitting an electronic message to the network-connected device to indicate that the one or more commands were added to the message topic to cause the network-connected device to obtain the one or more commands from the message topic.(Kulkarni-Paragraph 193,   an API to program an application to pull data from a server of the system for use by an application, such as data about the current location of certain leaf nodes, such as to trigger a routine or process of the application when a particular leaf node arrives at a particular location ) 

In regard to Claim 6
Kulkarni-Smith-Palanisamy disclosed (re. Claim 6)   determine whether the communications session has been established with the network-connected device; and if the communications session has been established, provide a notification indicating that the communications session has been established. (Palanisamy- Figure 9, Paragraph 190, the PGW 112 may include the ADDS information  in the existing 3GPP PCO IE of the ‘Create Session Response’ message and send it towards the UE 214. )

In regard to Claim 7
Kulkarni-Smith-Palanisamy disclosed (re. Claim 7) wherein the instructions further cause the system to: receive, from the controlling device, one or more commands to be executed by the network-connected device; (Kulkarni-Paragraph 251, Commands may be categorized as admin/management commands and ‘action’ commands that act on peripheral devices 206. Typical ‘action’ commands may be reading sensor information such as a temperature reading or reading a shock level from a sensor. Admin commands may be used to dictate to the VCM the specifics of handling a peripheral device )   and add the one or more commands to a message topic (Kulkarni-Paragraph 195, programmatic control, such as by providing instructions based on an event that is triggered by or within the system or by an external trigger , Paragraph 464, Each data stream 1635 is associated with a particular reader node, which is associated with a particular tenant. Any data from a reader node comes to the message broker as a publication to the message broker 1607 using the Pub/Sub Messaging API 1634… Paragraph 460, web application 1606 may include an alerts and notifications module 1620, which handles notifications to a user under specific conditions, such as when an asset reaches a specified location or other criteria are met.) designated for the communications session to cause the network-connected device to: obtain the one or more commands from the message topic; and execute the one or more commands.( Kulkarni-Paragraph 193, an API to program an application to pull data from a server of the system for use by an application, such as data about the current location of certain leaf nodes, such as to trigger a routine or process of the application when a particular leaf node arrives at a particular location ) 
In regard to Claim 8
Kulkarni-Smith-Palanisamy disclosed (re. Claim 8) wherein the instructions further cause the system to: receive one or more messages from the network-connected device specifying whether the one or more commands were executed; (Smith- Figure 8, Column 32 Lines 30-45 ,the bubble architecture 402 may update a user screen of a user interface device connected thereto to reflect the new state of the device (step 708). Such updates may be implemented, for instance, by the UI device proxy and/or the UI device proxy manager and may include, merely by way of example, updating a numerical value on the user screen, updating with the relayed message, translating the relayed message into a user-friendly message to update the screen, triggering other notification actions, such as lights and/or sounds, additionally and/or alternatively with updating the user's screen, and other possibilities. Further, in some aspects, other device proxies and/or device proxy managers may update their respective boxes with new values depending on the message and/or any rules associated with the sensors ) 
and add the one or more messages from the network-connected device to the message topic to enable the controlling device to obtain the one or more messages. (Smith- Figure 8, Column 32 Lines 30-45 ,the bubble architecture 402 may update a user screen of a user interface device connected thereto to reflect the new state of the device (step 708). Such updates may be implemented, for instance, by the UI device proxy and/or the UI device proxy manager and may include, merely by way of example, updating a numerical value on the user screen, updating with the relayed message, translating the relayed message into a user-friendly message to update the screen, triggering other notification actions, such as lights and/or sounds, additionally and/or alternatively with updating the user's screen, and other possibilities. Further, in some aspects, other device proxies and/or device proxy managers may update their respective boxes with new values depending on the message and/or any rules associated with the sensors ) 
In regard to Claim 9
Kulkarni-Smith-Palanisamy disclosed (re. Claim 9) wherein the one or more rules specify at least a registry location of a registry that specifies a device location of the network-connected device and an access point utilized by the network-connected device.(Kulkarni-Paragraph 524, determines location indicator data regarding the asset based at least on the signal, and provides the location indicator data to the cloud server, wherein the cloud server receives the location indicator regarding the asset from the reader node device, and further processes the location indicator data to provide a record associated with the asset including its current location ) 

In regard to Claim 10
Kulkarni-Smith-Palanisamy disclosed (re. Claim 10) wherein: the request to establish the communications session with the network-connected device specifies an identifier of the network-connected device; and the instructions further cause the system to utilize the identifier of the network-connected device to identify the one or more rules. (Kulkarni-Paragraph 212, Upon identification of an asset type associated with the leaf node 1000A, the mobile application 5102 may cause the mobile device 5000 to provision/download to the leaf node 1000A a set of operational rules appropriate for that type of asset such as communication frequency, access control credentials, security protocols, alarm conditions, location, customer context, local processing rules )
In regard to Claim 12,14
Kulkarni-Smith-Palanisamy disclosed (re. Claim 12,14) receive, from the controlling device, a second request, the second request requesting data generated by the network-connected device; (Kulkarni-Paragraph 193, querying reader nodes or leaf nodes about location or other data, APIs for sending certain kinds of instructions to reader nodes or leaf nodes) 
transmit, over the communications session, a second set of electronic messages to the network-connected device, the second set of electronic messages including the second request; receive, from the network-connected device, the data generated by the network-connected device; (Kulkarni-Paragraph 192, user interface elements that allow users to undertake a wide range of actions with respect to system components (such as the leaf nodes, reader nodes, cloud server, or server-based components), as well as with various data that is collected, processed, handled and reported by those devices. Users may, for example and without limitation, view one or more leaf nodes or groups of nodes, view locations of the leaf nodes, view data (e.g., sensor data) collected by leaf nodes, ) and add the data generated by the network-connected device to a message topic to which the controlling device is subscribed to enable the controlling device to obtain the data generated by the network-connected device.
  In regard to Claim 15
Kulkarni-Smith-Palanisamy disclosed (re. Claim 15) receive, from the controlling device, one or more rules for establishing the communications session; and obtain network information for an access point of the network-connected device from the one or more rules to generate the request to the network-connected device. (Kulkarni-Paragraph 212, Upon identification of an asset type associated with the leaf node 1000A, the mobile application 5102 may cause the mobile device 5000 to provision/download to the leaf node 1000A a set of operational rules appropriate for that type of asset such as communication frequency, access control credentials, security protocols, alarm conditions, location, customer context, local processing rules )
In regard to Claim 16
Kulkarni-Smith-Palanisamy disclosed (re. Claim 16) wherein: the one or more rules specify at least a registry location of a registry that specifies a device location of the network-connected device and an access point location of the access point; (Kulkarni-Paragraph 524, determines location indicator data regarding the asset based at least on the signal, and provides the location indicator data to the cloud server, wherein the cloud server receives the location indicator regarding the asset from the reader node device, and further processes the location indicator data to provide a record associated with the asset including its current location ) and the executable instructions that cause the computer system to obtain the network information for the access point of the network-connected device from the one or more rules further cause the computer system to access the registry to obtain the device location and the access point location.
In regard to Claim 17
Kulkarni-Smith-Palanisamy disclosed (re. Claim 17)  receive one or more commands from the controlling device; and provide, over the communications session, the one or more commands to the network-connected device to cause the network-connected device to execute the one or more commands. ( Kulkarni-Paragraph 94,the software language allows a user to   send commands to individual leaf nodes, send commands to individual gateway nodes, send commands to groups of leaf nodes in the system, send command to groups of gateway nodes in the system, and take action based on data transmitted by at least one of a leaf node and a gateway node )
In regard to Claim 18
Kulkarni-Smith disclosed (re. Claim 18) generate a message specifying information usable by the controlling device to transmit one or more electronic messages to the network-connected device over the communications session; (Kulkarni-Paragraph 251, Commands may be categorized as admin/management commands and ‘action’ commands that act on peripheral devices 206. Typical ‘action’ commands may be reading sensor information such as a temperature reading or reading a shock level from a sensor. Admin commands may be used to dictate to the VCM the specifics of handling a peripheral device and add the message to a message topic designated for the communications session, the controlling device being subscribed to the message topic such that the controlling device can obtain the message from the message topic. Kulkarni-Paragraph 193,   an API to program an application to pull data from a server of the system for use by an application, such as data about the current location of certain leaf nodes, such as to trigger a routine or process of the application when a particular leaf node arrives at a particular location … Paragraph 464, Each data stream 1635 is associated with a particular reader node, which is associated with a particular tenant. Any data from a reader node comes to the message broker as a publication to the message broker 1607 using the Pub/Sub Messaging API 1634…)
In regard to Claim 19
Kulkarni-Smith-Palanisamy disclosed (re. Claim 19) provide an indication to the controlling device that the communications session has not been established if the communications session could not be established with the network-connected device.  
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
 	The Examiner notes that at the time of the effective filing date of the claimed invention it as well-known in the networking art to use error messages in response to failure to establish a desired communication session. In context of Kulkarni-Smith-Palanisamy it would have been obvious to send an error message to the requesting controller device to provide an indication to the controlling device that the communications session has not been established.
 
Claims 4,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (USPGPUB 2018/0332434) further in view of Smith (US Patent 9838736) further in view of Palanisamy (USPGPUB 2018/0367965).
In regard to Claim 4,11
While Kulkarni-Smith substantially disclosed the claimed invention Kulkarni-Smith does not disclose  (re. Claim 4,11) wherein the set of electronic messages are transmitted to the network-connected device are Short Message Service messages.
Palanisamy Paragraph 35 disclosed an Application Data Delivery Service (ADDS) which facilitates application data transfer between applications that may reside in the device domain, e.g., M2M/MTC devices and gateways), and applications residing in the network domain, e.g., an AS or SCS.
Palanisamy disclosed (re. Claim 4,11) wherein the set of electronic messages are transmitted to the network-connected device are Short Message Service messages.(Palanisamy-Paragraph 71, ADDS allows the application layer to provide characteristics of applications and characteristics of the data being transferred, which characteristics may then be used by the ADDS entity in selecting the optimal transport mechanism (e.g., SMS, NAS, USSD, User Plane etc.) for delivering the data.) 

Kulkarni,Smith and Palanisamy are analogous art because they provide concepts and practices regarding communication and configuration of home automation networks involving sensor devices.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Palanisamy into Kulkarni-Smith.  The motivation for the said combination would have been to implement application mobility (the ability for an application to continue using the ADDS service even though the mode of accessing the network changes) (Palanisamy-Paragraph 38)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444